Citation Nr: 0912897	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for hepatitis C, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to October 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which reopened a previously denied 
service connection claim for hepatitis C and denied it on the 
merits.  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim. See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Hence, the claim on appeal has been 
recharacterized as reflected on the title page.  

In the February 2007 rating action, the RO also denied a 
service connection claim for anxiety/PTSD.  After filing a 
timely Notice of Disagreement (NOD) with that determination, 
in an August 2007 statement from the Veteran's representative 
it was stated that the Veteran elected not to pursue an 
appeal as to that claim and wished to withdraw it.  However, 
it appears that in September 2007, the Veteran again raised a 
service connection claim for PTSD.  This matter is referred 
to the RO for clarification and action as appropriate.  

In December 2008, the veteran and his spouse testified at a 
travel Board held before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is on file.  

FINDINGS OF FACT

1.  A final rating action issued in April 2003 denied service 
connection for Hepatitis C.

2.  Evidence added to the record since the April 2003 rating 
decision when viewed by itself or in the context of the 
entire record, relates to a fact not previously established 
that is necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the service 
connection claim for hepatitis C.  

3.  The preponderance of the evidence is against a causal 
link between the veteran's currently manifested hepatitis C 
and service or any in-service risk factors, aside from 
intravenous drug use, constituting misconduct.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105(a), (d)(3) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2008).

2.  Evidence received since the final April 2003 rating 
determination denying entitlement to service connection for 
hepatitis C is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 3.156(c), 
20.1103 (2008).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision.  The 
Board observes that in March 2003, a duty to assist letter 
was issued in conjunction with the Veteran's original service 
connection claim for hepatitis C.  Following the denial of 
that claim and the Veteran's application to reopen it, filed 
in September 2006, the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
his service connection claim in a letter issued in November 
2006.  This letter informed the Veteran his service 
connection claim for hepatitis C had been previously denied 
in decision which was final, and that in order for VA to 
reopen and readjudicate the claim on the merits, he must 
submit "new and material evidence."  Specifically, he was 
advised that new evidence consists of evidence in existence 
that has been submitted to the VA for the first time.  
Material evidence was explained as additional information 
that must relate to an unestablished fact necessary to 
substantiate your claim.  The letter further informed the 
Veteran that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  With 
regard to describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial, the letters advised the Veteran that VA 
needed evidence showing that the conditions previously denied 
existed from military service to the present time or was 
otherwise related to service.  Accordingly, the Board 
concludes that this satisfied the notice requirement with 
regard to the applications to reopen the previously denied 
claim.  Kent, 20 Vet. App. at 10.  

In the 2006 letter, the RO also informed the Veteran of VA's 
duty to assist him in the development of evidence pertinent 
to his claim wherein the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

In the 2006 letter from VA the Veteran also received 
notification with regard to the five elements of a service-
connection claim, i.e., (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Following that notice, subsequent adjudication of 
the claim on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in December 2007.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In sum, 
the record indicates that the Veteran received appropriate 
notice pursuant to the VCAA.

Additionally, the Board notes the veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Thus, the Board finds 
the Veteran meaningfully participated in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected in any way.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and medical 
opinions and records from the Social Security Administration.  
Statements and testimony from the Veteran are also on file.  
In December 2008, the Veteran elected to waive review of all 
additional evidence added to the record.  

VA has no specific duty to conduct an examination with 
respect to the claims on appeal requiring the presentation of 
new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).  
However, even so VA examinations addressing the Veteran's 
claimed Hepatitis C were furnished in 2007 and two medical 
opinions dated in 2008 were also added to the file.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The Veteran filed a service connection claim for hepatitis C 
in February 2003. 

Review of the service treatment records (STRs) does not 
reflect any complaints, treatment or diagnoses of hepatitis C 
during service.  The records do reflect that the Veteran was 
placed in an alcohol and drug rehabilitation program during 
service at which time he identified a substance use history 
of: alcohol, hallucinogens/LSD, amphetamines, heroin and 
opiate use.  The history reflected that the Veteran had used 
alcohol, heroin and opiates during his period of service.  
The September 1972 separation examination revealed no 
clinical abnormalities or any abnormal lab findings and the 
Veteran reported having no history of liver trouble.  

Service personnel records document that the Veteran was 
separated from service in October 1972 due to a diagnosed 
severe anti-social personality.  The records indicated that 
the Veteran enlisted as an electrician, but was sent to 
dental tech AIT (advanced individual training) from June 2, 
1972 to July 6, 1972, but failed out of that program.  It 
appears that thereafter he underwent combat engineer training 
during which he was AWOL twice.  The personnel records 
indicated that the Veteran was both an alcohol and drug user.  

In a rating action issued in April 2003, service connection 
was denied for Hepatitis C.  The RO reasoned that STRs were 
negative for a diagnosis of hepatitis C and that the record 
did not contain a current diagnosis of hepatitis C.   The 
Veteran was notified of that decision in April 2003 and did 
not appeal it.  

The Veteran filed to reopen the claim in September 2006.  At 
that time he reported that he had been injected with air guns 
in service and at one point had been disciplined for refusing 
to receive an injection by an air gun because he saw blood on 
the tip.  He also indicated that he participated in advanced 
training as a medic and came into blood contact as a result 
of that training.  The Veteran maintained that hepatitis C 
was caused by contact with contaminated blood in service.  

Private medical records dated in October 2002 reflect that 
lab testing was positive for hepatitis C anti-bodies, with no 
evidence of positive tests for Hepatitis A or B.  

VA medical records dated in 2003 and 2004 reflect that the 
Veteran's diagnosed medical conditions included: endstage 
liver disease secondary to alcoholism and hepatitis C, 
cirrhotic liver disease and hepatitis C.  An entry dated in 
February 2003 documents a history of alcoholic liver 
cirrhosis as well as tobacco and polysubstance abuse.  An 
entry dated in October 2003 reveals that the Veteran reported 
suffering from liver dysfunction secondary to hepatitis C and 
cirrhosis; indicating that the etiology of the illness was 
unknown but stating that it was likely due to alcohol and/or 
cocaine abuse.  A significant history of cocaine abuse with 
limited IV drug use was reported.  The Veteran reported that 
his last use was about 2 years previously.   

Private medical records reflect that in October 2004, the 
Veteran underwent orthotopic liver transplant with liver 
bypass surgery for treatment of endstage liver disease 
secondary to hepatitis C and alcoholic cirrhosis. 

A VA examination was conducted in January 2007 and the claims 
folder was reviewed.  The examiner noted that the Department 
of Defense had used air gun injections (from 1949 to 1997) 
when their use was discontinued due to safety concerns.  It 
was observed that there was no documented evidence that 
showed that any actual blood borne disease was ever 
transmitted by this route, but it was noted that this was 
theoretically possible.  The examiner also commented that it 
was unlikely, but remotely possible, that even if needles 
were not cleaned off that trivial (amounts) of blood would 
cause hepatitis C.  It was noted that the Veteran's risk 
factors for hepatitis C included intravenous drug use and 
cocaine use.  The examiner opined that it would be pure 
speculation to state that the Veteran's hepatitis C was 
caused by air gun injections in service, and indicated that 
although this was theoretically possible, it was not actually 
a likely cause of the relationship.  The examiner concluded 
that the Veteran's other risk factors would seem to be much 
more likely as possible causes.  

A second opinion from the same VA examiner who conducted the 
January 2007 VA examination was offered in August 2007, at 
which time the claims folder was reviewed.  The doctor 
indicated that it was unlikely that air gun injections were 
the cause of the Veteran's diagnosed hepatitis C; explaining 
that there was a very trivial mild (amount) of blood present 
in that circumstance.  The doctor mentioned that it was 
impossible to definitely say what caused the hepatitis C and 
indicated that it was remotely possible that exposure to 
blood products as a dental tech during service was the cause.  
The doctor opined that hepatitis C was much more likely 
related to intravenous drug use in service or thereafter, as 
this has a significant amount of blood associated with it and 
a significant exposure of risk to hepatitis C as well.  

The Veteran and his spouse presented testimony at a hearing 
held at the RO in August 2007.  He stated that he got 
hepatitis C from inoculations received in service.  He also 
explained that in phlebotomy class he was taught to draw 
blood and reported that shared needles were used.  The 
Veteran further testified that he was not an IV drug user, 
and did not use cocaine or drink.  

Records were obtained from the Social Security Administration 
(SSA) which reflect that disability benefits were granted due 
to a primary condition diagnosed as chronic liver disease, 
determined to have begun in June 2002.  

In a statement provided in September 2007, the Veteran stated 
that during service he was a medic, not a dental tech, and 
reported that as a medic he was exposed to blood and bodily 
fluids containing hepatitis, on a regular basis.   

The file also contains: (1) an article released in February 
2008 from the Centers for Disease Control discussing the 
safety threat of syringe use; (2) articles about incidents of 
hepatitis Caused by unsafe medical practices involving 
injections.

The file contains a medical statement dated in February 2008 
provided by a VA doctor who reported that he had been 
following the Veteran since October 2004.  The doctor stated 
that service connection for hepatitis C had been denied by VA 
based on false information and stated that the Veteran had 
never used IV drugs.  The doctor indicated that the Veteran 
got hepatitis C as a medical tech reusing glass syringes or 
as a result of receiving air jet vaccinations.  The doctor 
identified some administrative errors in the STRs and 
personnel records, such as an incorrect age designation and a 
mistake in recording the Veteran's social security number 
(one digit incorrect) and maintains that such errors as well 
as other described irregularities in the records, indicate 
that these records were forged or were the records of another 
Veteran.  The doctor indicated that drug screening done in 
2006 and 2007 had been positive for marijuana and that the 
Veteran reported doing cocaine once during service under 
duress.  

The file contains a second medical statement dated in March 
2008 which was provided by a VAMC Chief of Hepatology.  The 
doctor indicated that he had known the Veteran since October 
2003 and noted that hepatitis C had recurred post liver 
transplantation in 2004.  The doctor noted that the source of 
the Veteran's hepatitis C infection had not been established 
with certainty but opined that it was likely acquired during 
service with the Army as a medical corpsman technician.  The 
doctor observed that during this period, the prevalence of 
hepatitis C was at its peak and indicated that practices to 
prevent the transmission of blood borne viruses were not 
always followed, particularly among medical corpsmen.  The 
doctor opined that some of the events described by the 
Veteran could have led to hepatitis C transmission.  He noted 
that because a test for the hepatitis C virus was not 
available until 1990, Vietnam era veterans were rarely able 
to prove unequivocally that their hepatitis C is service-
connected.  The doctor observed that the incurrence of 
hepatitis C was high among Vietnam veterans and greater in 
health care workers, those experiencing needle sticks and 
those exposed to blood in combat.    

The Veteran and his wife presented testimony at a travel 
Board hearing held in December 2008.  The Veteran stated that 
his Hepatitis C was incurred during service either as a 
result of air gun injections received in service or 
coincident with his training as a medical/dental technician.  
The Veteran testified that for medical reasons he could not 
complete his AIT.  He indicated that hepatitis C was 
initially diagnosed in 1999.  The Veteran indicated that he 
had never used IV drugs, but had been injected with IV's 
during the course of medical treatment and believes that this 
was misunderstood to be reported in medical records as IV 
drug use.  

At the hearing, the Veteran presented additional evidence 
accompanied by a waiver.  This evidence consisted of over 225 
pages of medical information and research documents, 
primarily discussing the identification and transmission of 
hepatitis C and the use of injectors. 

Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

	A.  New and Material

The Veteran maintains that service connection is warranted 
for hepatitis C.  However, the record contains a prior 
decision issued in April 2003 denying the claims.  The 
veteran did not appeal that decision and it became final.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

For applications filed after August 29, 2001, as was the 
application to reopen service connection claim addressed 
herein, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In this case, in an April 2003 decision, the RO denied the 
Veteran's service connection claim for hepatitis C on the 
basis that STRs were negative for a diagnosis of hepatitis C 
and that the record did not contain a current diagnosis of 
hepatitis C.  Notice of this decision was issued to the 
Veteran on April 23, 2003; the decision was not appealed and 
became final under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. 
§ 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the hepatitis 
C claim since the final April 2003 decision.  Because the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed April 2003 decision is 
both new and material.  The evidence added to the record 
since that decision was issued establishes a current 
hepatitis C diagnosis made in approximately 2002 and includes 
medical opinions relating diagnosed hepatitis C to service-
related events.  This evidence is presumed credible for the 
limited purpose of reopening a claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Collectively, this 
evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Consequently, VA has received new and material 
evidence to reopen the service connection claim for hepatitis 
C, and the claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. 
§3.156(a).  To this extent only, the appeal is granted.

	B.  Service Connection 

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's service connection 
claim for hepatitis C, it is necessary to consider whether he 
would be prejudiced by the Board proceeding to a decision on 
the merits.  Since filing to reopen the claim in 2006, VA has 
repeatedly provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, he has provided arguments, statements and 
hearing testimony addressing his claim on the merits.  Given 
that the Veteran had adequate notice of the applicable 
regulations, the Board finds that he would not be prejudiced 
by the Board's review of the merits of the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran primarily maintains that currently manifested 
hepatitis C was incurred in service by virtue of receiving 
inoculations/air gun shots with contaminated needles in 
service.  Alternately, he contends that this was due to blood 
exposure sustained when he was training to be a 
medical/dental technician.  

There is no question in this case that hepatitis C is 
currently manifested/diagnosed.  It is equally clear that 
there was no indication or diagnosis of hepatitis in service. 
A review of the Veteran's STRs fails to reveal the presence 
of either a diagnosis of any form of hepatitis, to include 
hepatitis C, or of any medical problems that have later been 
identified as symptomatic thereof or indicative of liver 
dysfunction.  Hepatitis C was initially identified on testing 
and diagnosed in 2002.  

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through claimed mechanisms in-service, as 
detailed above.  In this case, the evidence must show that 
the veteran's hepatitis C infection risk factor(s), or 
symptoms were incurred in or aggravated by service.  It must 
further be established by competent evidence that there is a 
relationship between the claimed in-service incident and the 
veteran's current diagnosis of hepatitis C.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

The Veteran has acknowledged and STRs document that he used 
drugs including cocaine and heroin prior to and during 
service.  Post-service treatment records reveal a history of 
cocaine and some IV drug use.  Applicable regulations provide 
that no compensation shall be paid if the disability 
resulting from injury or disease in service is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs. (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences. (2) Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct. (3) Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).

With respect to Hickson element (3), medical nexus, the 
crucial question is whether the Veteran's Hepatitis C is 
related to his in and post-service use of illegal drugs or to 
one or another of the other claimed causes.  The Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Since the Veteran's 
claim was filed well after October 31, 1990, service 
connection is precluded if the hepatitis C was the result of 
in-service abuse of drugs, which constitutes misconduct.  

The file contains several medical opinions addressing the 
etiology of the Veteran's hepatitis C.  Among the factors for 
assessing the probative value of a medical opinion is the 
thoroughness and detail of the opinion and whether the 
opinion is based upon a complete accurate factual premise.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The most probative of these opinions was offered by a VA 
examiner in 2007.  The doctor indicated that it was unlikely 
that air gun injections were the cause of the Veteran's 
diagnosed hepatitis C; explaining that there was a very 
trivial mild (amount) of blood present in that circumstance.  
The doctor mentioned that it was impossible to definitely say 
what caused the hepatitis C and indicated that it was 
remotely possible that exposure to blood products as a dental 
tech during service was the cause.  The doctor opined that 
hepatitis C was much more likely related to intravenous drug 
use in service or thereafter, as this has a significant 
amount of blood associated with it and a significant exposure 
of risk to hepatitis C as well.  This opinion is considered 
highly probative as it was based upon a review of the 
Veteran's medical history and records, was based on sound 
reasoning and an accurate factual premise and is supported by 
a facts documented in the record.  

In contrast, the record also contains two VA medical opinions 
linking the Veteran's diagnosed Hepatitis C to service.  In 
an opinion, provided in February 2008, a VA doctor stated 
that service connection for hepatitis C had been denied by VA 
based on false information and stated that the Veteran had 
never used IV drugs.  The doctor indicated that the Veteran 
got hepatitis C as a medical tech reusing glass syringes or 
as a result of receiving air jet vaccinations.  The doctor 
identified some administrative errors in the STRs and 
personnel records, such as an incorrect age designation and a 
mistake in recording the Veteran's social security number 
(one digit incorrect) and maintains that such errors as well 
as other described irregularities in the records, indicate 
that these records were forged or were the records of another 
veteran.    

This February 2008 opinion is of essentially no probative 
value as it is based on several inaccurate factual premises.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Initially, 
while the Board acknowledges that there appear to be some 
administrative errors with regard to ages/dates and 
recordation of the Veteran's social security number in the 
STRs, the STRs are clearly the Veteran's own and there is 
positively no objective indication that these records were in 
any way forged or tampered with as asserted, without proof, 
by the VA doctor.  Moreover, VA records dated in 2003 and 
2004 reflect that the Veteran himself gave a history of some 
IV drug use, and as such the recordation that the Veteran 
"never" used IV drugs is a factually incorrect premise.  
Moreover, the doctor incorrectly identified the Veteran as a 
medical tech in service when in fact for a very brief period 
of just about a month the Veteran was in a dental training 
program in service that he failed to complete, he was never 
certified nor did he perform duty as a medical tech in 
service.  The Court has held that VA can not reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  However, here the history used 
by the VA doctor to support his opinion is unsupported by 
corroborating, objective or clinical evidence and in large 
portion is entirely contradicted by documented and 
contemporaneous evidence.  As such, the 2007 VA medical 
opinion is the far more probative, complete and persuasive 
opinion.

With respect to the second medical statement dated in March 
2008 which was provided by a VAMC Chief of Hepatology, the 
doctor noted that the source of the Veteran's hepatitis C 
infection had not been established with certainty but opined 
that it was likely acquired during service with the Army as a 
medical corpsman technician.  The doctor observed that during 
this period, the prevalence of hepatitis C was at its peak 
and indicated that practices to prevent the transmission of 
blood borne viruses were not always followed, particularly 
among medical corpsmen.  The doctor opined that some of the 
events described by the Veteran could have led to hepatitis C 
transmission.  He noted that because a test for the hepatitis 
C virus was not available until 1990, Vietnam era veterans 
were rarely able to prove unequivocally that their hepatitis 
C is service-connected.  The doctor observed that the 
incurrence of hepatitis C was high among Vietnam veterans and 
greater in health care workers, those experiencing needle 
sticks and those exposed to blood in combat.  

This opinion is again flawed by virtue of being based on an 
inaccurate factual premise.  As previously discussed the 
Veteran did not serve in the United States Army as a medical 
corpsman technician.  Moreover, with respect to the portion 
of the opinion stating that some of the events described by 
the Veteran "could" have led to hepatitis C transmission, 
the use of the word "could," as in this case, makes the 
doctor's opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Therefore, the Board finds 
this opinion to be of lower probative value than the 2007 VA 
opinions due to its reliance on an inaccurate factual 
premise, its speculative nature and the fact that there is no 
indication that it was offered based on review of the claims 
folder and pertinent medical records.

With specific attention to the Veteran's contentions that his 
hepatitis C is related to in-service inoculations 
administered with a contaminated needle or air gun, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation, time 
of disease contraction, or the antiseptic condition of 
instruments used to administer inoculations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Furthermore, according 
to the VA's Veterans Benefits Administration, while 
biologically possible, there have been no case reports of air 
gun transmission of hepatitis C.  VA Fast Letter 04-13 (June 
29, 2004).  The Board finds that the lack of scientific 
evidence of hepatitis C transmission by air gun injections to 
be more probative on the issue than the Veteran's speculation 
that air guns cause hepatitis C.

In addition, it should be noted that according to medical 
records, the Veteran was first diagnosed with hepatitis C in 
2002, about 30 years after his discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In short, the most probative medical opinion concerning the 
etiology of the veteran's Hepatitis C ascribes it to 
intravenous drug use, which as discussed, to the extent that 
this may include in-service intravenous drug use, constitutes 
misconduct.  As for any drug use contemporaneous with 
service, the law clearly prohibits service connection for a 
disease (e.g., hepatitis C), resulting from willful 
misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 
105(a), 1110 (West 2002); 38 C.F.R. § 3.301(a) (2008).  

The Veteran has maintained that he did not ever use IV drugs.  
As to this matter, the Board must assess his credibility.  In 
VA records dated in 2003 and 2004 the Veteran himself gave a 
history of limited IV drug use.  Statements provided by the 
Veteran thereafter indicated that he "never" used IV drugs 
which are entirely inconsistent with his earlier accounts and 
of less credibility.  Not only may the Veteran's memory be 
dimmed with time, but self interest may be playing a role in 
his recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest may affect the credibility of 
testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  
As to this matter, the Board places far greater weight of 
probative value on the veteran's earlier statements regarding 
the nature of drug use, than it does on the veteran's more 
recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

While the Veteran reports having other known risk factors for 
hepatitis C in service, competent (medical) evidence 
indicates that his disability is likely the result of 
intravenous drug use (in-service and/or post-service use).  
As the most probative medical evidence of record weighs 
against the Veteran's claim, and as a matter of law, he is 
not entitled to service connection for Hepatitis C due to his 
illicit drug use in service; service connection for Hepatitis 
C is not warranted.  38 C.F.R. §§ 3.1, 3.301 (2008).  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


